Opinion issued June 25, 2013.




                                     In The

                               Court of Appeals
                                    For The

                            First District of Texas
                             ————————————
                               NO. 01-13-00486-CR
                             ———————————
                  IN RE TONY ORLANDO MYLES, Relator



            Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator Tony Orlando Myles filed a petition for writ of mandamus seeking

relief from the Harris County District Clerk’s purported failure to file Myles’s

application for a writ of habeas corpus. Concluding we lack jurisdiction, we

dismiss Myles’s petition.

      On June 21, 2012, we affirmed Myles’s conviction for the offense of

aggravated sexual assault of a child. See Myles v. State, No. 01-11-00188-CR,
2012 WL 2357426, at *6 (Tex. App.—Houston [1st Dist.] June 21, 2012, pet.

ref’d) (mem. op., not designated for publication). Myles’s petition, and the trial

and appellate court records, reflect that Myles seeks relief from a final felony

conviction. Only the Texas Court of Criminal Appeals has jurisdiction in habeas

corpus proceedings seeking relief from a final felony conviction. See TEX. CODE

CRIM. PROC. ANN. art. 11.07 (West 2005); Board of Pardons & Paroles ex rel.

Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.

App. 1995); In re McAfee, 53 S.W.3d 715, 717–18 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). This Court lacks jurisdiction to grant the relief

Myles seeks. See Board of Pardons & Paroles ex rel. Keene, 910 S.W.2d at 483;

In re McAfee, 53 S.W.3d at 717–18; see also In re Berry, No. 01-11-00855-CR,

2012 WL 253142, at *1 (Tex. App.—Houston [1st Dist.] Jan. 26, 2012, orig.

proceeding) (mem. op., not designated for publication) (“We have no authority to

issue writs of mandamus in criminal law matters pertaining to habeas corpus

proceedings in which relief is sought from a final felony judgment.            That

jurisdiction lies exclusively with the Texas Court of Criminal Appeals.”).

Accordingly, we dismiss the petition for writ of mandamus for lack of jurisdiction.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do Not Publish. TEX. R. APP. P. 47.2(b).

                                           2